DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erickson et al. (USPAPN 2018/0046201).
Regarding claim 1, Erickson discloses:
(a) a collection of outdoor cameras on fixed or mobile platforms (see para [30], an unmanned aerial vehicle (UAV) 102 with a plurality of cameras capturing UAV images); and
(b) a processor within a cloud connected to the internet and in communication with the collection of outdoor cameras (see para [17] and fig 4-6, a processor connected to the Internet and a cloud computing node for processing the UAV images),
the processor configured to use images received from the collection of outdoor cameras and compare the received images to other images taken by a satellite (see 
to use image recognition algorithms to identify a target asset and track the target asset based on the comparison of images captured by at least one of the collection of outdoor cameras (see para [35]-[38], using an algorithm to identify a geolocation of the UAV, and tracking the geolocation of the UAV based on the comparison).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/Soo Jin Park/Primary Examiner, Art Unit 2668